UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

C.C., an infant by her Mother and
Natural Guardian, CATHERINE
CANGIALOSI and CATHERINE
CANGIALOSI, individually, ;
Plaintiffs, : ORDER

 

Vv. 18 CV 11738 (VB)
IMPERIAL TOY LLC and TARGET

CORPORATION,
Defendants.

On November 27, 2019, the Court received notice that defendant Imperial Toy LLC filed
a Chapter 11 Voluntary Petition for bankruptcy in the United States Bankruptcy Court for the
Northern District of California. See In re Imperial Toy LLC, No. 19-52335 (Bankr. N.D. Cal.).

Accordingly, it is HEREBY ORDERED:

1. All claims against defendant Imperial Toy LLC are stayed pursuant to 11 U.S.C.
§ 362.

2. Defendant Target Corporation is not in bankruptcy, and the Court sees no reason to
stay the action as to that defendant. Accordingly, plaintiffs’ claims against Target shall proceed.

3, By March 31, 2020, and every 120 days thereafter, defense counsel shall update
the Court regarding the status of the bankruptcy proceeding.

The Clerk is instructed to terminate the letter motion. (Doc. #36).
Dated: November 27, 2019

White Plains, NY
SO ORDERED*

JK

Vincent L. Briccetti
United States District Judge

 
